Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-27-2008

Kulp v. Veruete
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4790




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Kulp v. Veruete" (2008). 2008 Decisions. Paper 1517.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1517


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT


                              No. 06-4790


          TIMOTHY D. KULP, Individually and as Administrator
      of the Estate of Timothy M. Kulp, Deceased; CAROL L. KULP,
                                           Appellants,

                                   v.

SONIA VERUETE, Individually and as Lieutenant at Centre County Prison;
  SHANNON QUICK, Individually and as counselor employed by Centre
 County Can Help and agent of Centre County prison and/or Centre County;
  LIEUTENANT SMITH, Individually and as Lieutenant at Centre County
   Prison; TIMOTHY GALLU; Individually and as Counselor at Centre
 County Prison; DAVID C. KNEPP, C.O., Individually and as Correctional
 Officer at Centre County Prison; C.O. MCCLELLAN, Individually and as
Correctional Officer at Centre County Prison; C.O. ANDREWS, Individually
   and as Correctional Officer at Centre County Prison; C.O. SHEARER,
     Individually and as Correctional Officer at Centre County Prison;
  C.O. GATES, Individually and as Correctional Officer at Centre County
   Prison; C.O. STEFANKO, Individually and as Correctional Officer at
               Centre County Prison; JOHN DOES, NO. 1-10


      APPEAL FROM THE UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                    (D.C. Civil No. 03-cv-01474)
           District Judge: The Honorable Malcolm Muir


               Submitted Under Third Circuit LAR 34.1(a)
                           January 14, 2008


        Before: BARRY, CHAGARES and ROTH, Circuit Judges
                            (Opinion Filed: February 27, 2008)


                                          OPINION




BARRY, Circuit Judge

       This suit arises from the jailhouse suicide of Timothy M. Kulp (“Kulp”) at the

Centre County Prison in Bellefonte, Pennsylvania on August 27, 2001. Kulp’s parents,

appellants Timothy D. Kulp 1 and Carol L. Kulp, filed suit against various prison officials

pursuant to 42 U.S.C. § 1983 and state law and now appeal the November 1, 2006 order

of the United States District Court for the Middle District of Pennsylvania granting

summary judgment in favor of defendants 2 on all claims. We will affirm.

                                               I.

       Because we write only for the parties, familiarity with the facts is presumed, and

we set forth only those facts that are relevant to our analysis.3



   1
    Timothy D. Kulp appeals individually and as administrator of the Estate of Timothy
M. Kulp.
   2
    Appellants conceded in the District Court that their claims against Officer Wilmer
Andrews, Officer Eric Gates, Officer Terry McClellan, Officer Michael Shearer, and
Officer Scott Stefanko should be dismissed and thus only appeal the District Court’s
dismissal of defendants Timothy Gallu, Officer David Knepp, Lieutenant James Smith,
Shannon Quick, and Lieutenant Sonia Veruete.
   3
    This case is the subject of a previous not precedential opinion. Kulp v. Veruette, 167
Fed. Appx. 911 (3d Cir. 2006). There, we reversed the order of the District Court
granting defendants’ motions to dismiss and remanded for further proceedings.

                                               2
       On August 25, 2001, Kulp, an 18 year-old freshman at Pennsylvania State

University, attended two parties at off-campus fraternity houses, where he smoked

marijuana and consumed alcoholic beverages. While walking back to campus in the early

morning hours, he decided to enter a women’s residence hall for the purpose of finding

female companionship. Once inside, he entered at least three unlocked rooms, crawled

into bed with the sleeping female occupants, and groped them.

       Campus police interviewed Kulp later that day and arrested him after he admitted

entering the rooms without consent and molesting the women. He was immediately

arraigned on felony charges of burglary, attempted burglary, trespass, indecent assault,

and harassment, and then transported to the Centre County Prison. He arrived at the

prison at 2:24 a.m. on August 26, 2001 and committed suicide in his cell at approximately

11:00 p.m. the next evening.

       The complaint alleges that defendants knew of and disregarded facts indicating

that Kulp was particularly vulnerable to suicide and that their conduct amounted to

deliberate indifference to a serious medical need in violation of Kulp’s right to life,

liberty, and property as guaranteed by the Fourteenth Amendment of the United States

Constitution. The District Court granted summary judgment in favor of defendants,

concluding that “[t]here is no evidence from which a jury could reasonably conclude that

[defendants] were deliberately indifferent to Kulp’s medical or mental condition or a

particular vulnerability of Kulp to commit suicide.” (App. at 42.) This timely appeal


                                              3
followed.

                                             II.

       The District Court had jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343. We

have jurisdiction over the appeal from the final judgment of the District Court pursuant to

28 U.S.C. § 1291.

       We exercise plenary review of a district court’s decision to grant summary

judgment. Reese Bros., Inc. v. United States, 447 F.3d 229, 232 (3d Cir. 2006). “We

apply the standard set forth in Federal Rule of Civil Procedure 56(c) and therefore may

affirm the district court’s order if, when viewing the evidence in the light most favorable

to the non-moving party, there is ‘no genuine issue as to any material fact and the moving

party is entitled to judgment as a matter of law.’” Id. (quoting Fed. R. Civ. P. 56(c)).

                                             III.

       We have previously held that plaintiffs in prison suicide cases bear the burden of

establishing three elements: “(1) the detainee had a ‘particular vulnerability to suicide,’

(2) the custodial officer or officers knew or should have known of that vulnerability, and

(3) those officers ‘acted with reckless indifference’ to the detainee’s particular

vulnerability.” Colburn v. Upper Darby Twp., 946 F.2d 1017, 1023 (3d Cir. 1991)

(quoting Colburn v. Upper Darby Twp., 838 F.2d 663, 669 (3d Cir. 1988)). Meeting this

burden is not an easy task.

       While the term “reckless indifference” is not susceptible to precise definition, it is


                                              4
clear that mere negligence on the part of prison officials is insufficient to establish a claim

pursuant to § 1983. We have held that plaintiffs must show that suicide was a “strong

likelihood, rather than a mere possibility.” Id. at 1024. Moreover, “the risk of self-

inflicted injury must be not only great, but also sufficiently apparent that a lay custodian’s

failure to appreciate it evidences an absence of any concern for the welfare of his or her

charges.” Id. at 1025 (quoting Monmouth County Corr. Inst. Inmates v. Lanzaro, 834

F.2d 326, 347 (3d Cir. 1987)).

       The District Court’s well-reasoned, thirty-six page opinion amply illustrates why

appellants have failed to meet their burden in this case. For example, defendants

recognized that Kulp had emotional issues and placed him in administrative segregation

where they believed it would be easier to monitor his behavior. They arranged for Kulp

to meet with Shannon Quick, a counselor trained in performing suicide risk assessment,

within five hours of his arrival at the prison. After speaking with Kulp for three-and-a-

half hours, Quick reported to prison officials that although she believed that Kulp was

having “passive suicidal thoughts,” 4 she did not think it was necessary to place him on

suicide watch. Defendants also arranged for Kulp to meet with Timothy Gallu, the prison

counselor. Although Gallu was not a trained suicide counselor, he concurred with

Quick’s conclusion that it was not necessary to place Kulp on suicide watch.


   4
     Quick testified that by “passive suicidal thoughts,” she meant that Kulp was feeling
extremely hopeless and that things could not get worse. (App. at 413.) In her opinion,
Kulp had not moved “to the next stage of having an active thought of suicide.” (Id.)

                                              5
       Viewing all of the record evidence in the light most favorable to appellants, we

agree with the District Court that no jury could reasonably find that defendants knew or

should have known that Kulp had a particular vulnerability to commit suicide or that

defendants acted with reckless indifference to his mental condition.

                                              IV.

       The District Court applied the proper legal standard and adeptly explained why

appellants’ claim fails as a matter of law. We will affirm for substantially the reasons set

forth in the Opinion of the District Court.




                                              6